DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
PELEG et al. (US 2013/0284192A1).

PELEG discloses (paragraphs [0071], [0072]; figures 11, 12) an aerosol delivery device and method of controlling said device comprising a housing (1101), a heating element (1106) configured to activate and vaporize components of an aerosol precursor composition in response to a flow of air through at least a portion of the housing (figure 3), the air being combinable with a thereby formed vapor to form an aerosol; a communication interface (1104) configured to effect a wireless, proximity-
PELEG further discloses a computing device (paragraphs [0040], [0041]) comprising a communication interface configured to effect a wireless, proximity-based communication link (note that the communication link is proximity based in that when the device is too far away from the computing device the wireless communication is ineffective) with such an aerosol delivery device; and a processor coupled to the communication interface and configured to control at least one functional element of the computing device based on a state of the proximity-based communication link (note that if the device is too far from the computing device the state of the link will be  “off" or “inactive” and the processor will control based on the state of the link being “inactive”, or cause transmission of a trigger signal to the aerosol delivery device over the proximity-based communication link to effect control of the aerosol delivery device in response thereto. 
In the disclosure of PELEG, the e-cigar microprocessor can perform the functions assigned to the smartphone and vice versa (paragraph [0042]). Sensory-feedback members (LED in the aerosol generating device, music in the smartphone) can provide in PELEG a user-perceptible feedback (paragraphs [0066], [0067]) based at least on the state of the link being “active or inactive” . Further, an identifier code (paragraph [0069]) unlocks the e-cigar of PELEG.
In the disclosure of PELEG, the e-cig  may detect a presence of the previously connected smartphone (or vice-versa) for re-establishing communications.  In particular, the e-Cig 801 may be configured to only communicate with authorized smartphones.  Each e-Cig may have its own password or security key that are required at the smartphone for establishing communication.  Regarding claim 
	In other words the microprocessor of PELEG is configured to control a sensory-feedback member to provide a user-perceptible feedback—wherein user-perceptible feedback can be any indication perceptible to the user, including dysfunction or altered functioning of the device, or control at least one functional element to alter a locked state of the aerosol delivery device, based on the state of the proximity-base communication link, and or configured to control at least one functional element of the computing device based on a state of the proximity-based communication link, or cause transmission of a trigger signal to the aerosol delivery device over the proximity-based communication link to effect control of the aerosol delivery device in response thereto, and further the processor is configured to control the device based on the signal strength of the communication link--i.e. when the signal is to weak, or disconnected, the device is controlled accordingly. 

Peleg et al. discloses in reference to claim: 
1.  A method of controlling operation of an aerosol delivery device (electronic cigarette 1000) including a housing 1101, and an atomizer  1106 configured to activate and produce an aerosol from an aerosol precursor composition in response to a flow of air through at least a portion of the housing, the method comprising the aerosol delivery device: effecting a wireless, proximity-based (local) communication link with a computing device 702;  and controlling at least one functional element of the aerosol delivery device based on a state of the proximity-based communication link, or in response to a trigger signal (presence signal) received from the computing device over the proximity-based communication link. 

e-Cig 801 for the connection. Alternatively, the e-Cig may detect a presence of the previously connected smartphone (or vice-versa) for re-establishing communications.
 
2.  The method of claim 1, wherein controlling the at least one functional element of the aerosol delivery device includes controlling a sensory-feedback member (LED  1108) to provide a user-perceptible (light visible by user) feedback. 
The LED may further be modulated to send specific 
indications to the user, such as a blinking pattern to indicate low power or dwindling cartomizer e-Liquid.
 
3.  The method of claim 1, wherein the at least one functional element is controlled to alter a locked state of the aerosol delivery device. 
The e-Cig may be locked to a specific user, thus helping to prevent misuse by unauthorized users such as minors.  This locking may be through a connection with a particular 
smartphone.  In other words, if the e-Cig is not near the smartphone, then it is disabled, inoperable or limited to a certain number or rate of puffs.
 
4.  The method of claim 1, wherein the at least one functional element is controlled to disable the atomizer of the aerosol delivery device. 

 
5.  The method of claim 1 comprising controlling the at least one functional element of the aerosol delivery device based on the state (not near) of the proximity-based communication link. 
In other words, if the e-Cig is not near the smartphone, then it is disabled, inoperable or limited to a certain number or rate of puffs.

 
6.  The method of claim 5, wherein the at least one functional element of the aerosol delivery device is controlled (rendered inoperable  or limited) when the proximity-based communication link is broken (not near). 
In other words, if the e-Cig is not near the smartphone, then it is disabled, inoperable or limited to a certain number or rate of puffs.
 
7.  The method of claim 6, wherein the at least one functional element is controlled to lock the aerosol delivery device when the proximity-based communication link is broken (not near), and wherein the method further comprises reestablishing (after detecting presense) the proximity-based communication link, and controlling the at least one functional element to unlock the aerosol delivery device in response thereto. 
The e-Cig may be locked to a specific user, thus helping to prevent misuse by unauthorized users such as minors.  This locking may be through a connection with a particular 


 
8.  The method of claim 6, wherein the at least one functional element is controlled to disable the atomizer of the aerosol delivery device when the proximity-based communication link is broken (not near). 
 In other words, if the e-Cig is not near the smartphone, then it is disabled, inoperable or limited to a certain number or rate of puffs.

9.  The method of claim 5, wherein the at least one functional element of the 
aerosol delivery device is controlled based on a signal strength of the proximity-based communication link.  
In other words, if the e-Cig is not near the smartphone, then it is disabled, inoperable or limited to a certain number or rate of puffs.


	Jones US 2002/00276350 [0141] In some embodiments, the controller 188 may receive wireless signals 
broadcasted by other devices within transmission range, determine if the 
signals are broadcasted by other scent diffusers 132, process the strength of 

diffusion based on the signal strength of other scent diffusers 132 that 
satisfy a predetermined signal strength threshold, as discussed in further 
detail with reference to at least FIG. 8. 

 
10.  The method of claim 1 comprising controlling the at least one functional element of the aerosol delivery device in response to the trigger signal (presense detected) received from the computing device over the proximity-based communication link. 
The e-Cig may be locked to a specific user, thus helping to prevent misuse by unauthorized users such as minors.  This locking may be through a connection with a particular 
smartphone.  Alternatively, the e-Cig may detect a presence of the previously connected smartphone (or vice-versa) for re-establishing communications.


 
11.  The method of claim 10, wherein the at least one functional element is controlled to alter a locked state of the aerosol delivery device in response to the trigger signal (detecting presence). 
The e-Cig may be locked to a specific user, thus helping to prevent misuse by unauthorized users such as minors.  This locking may be through a connection with a particular 



 
12.  The method of claim 10, wherein the at least one functional element is controlled to disable the atomizer of the aerosol delivery device in response to the trigger signal (detecting presence). 
The e-Cig may be locked to a specific user, thus helping to prevent misuse by unauthorized users such as minors.  This locking may be through a connection with a particular smartphone.  Alternatively, the e-Cig may detect a presence of the previously connected smartphone (or vice-versa) for re-establishing communications.

 
13.  A method of interacting with an aerosol delivery device 701 including a housing, and an atomizer configured to activate and produce an aerosol from an aerosol precursor composition in response to a flow of air through at least a portion of the housing, the method comprising a computing device 702/703: effecting a wireless, proximity-based communication link with the aerosol delivery device;  and controlling at least one functional element of the computing device (memory or software) based on a state (near/not-near) of the proximity-based communication link, or causing transmission of a trigger signal (detecting presence) to the aerosol delivery device over the proximity-based communication link to effect control (re-establish communication) of the aerosol delivery device in response thereto. 

In other words, functions performed by the smartphone 702 may be performed by the e-Cig 701 in certain circumstances, and functions performed by the e-Cig 701 may be performed by the smartphone 702 in other circumstances. 

 
14.  The method of claim 13 comprising controlling the at least one functional element (memory or software) of the computing device based on the state (near/not-near) of the proximity-based communication link. 
 
15.  The method of claim 14, wherein the at least one functional element (memory or software) of the computing device is controlled (disabled) when the proximity-based communication link is broken (not near). 
 
16.  The method of claim 14, wherein the least one functional element element (memory or software) of the computing device is controlled based on a signal strength (near/not near) of the proximity-based communication link.   

17.  The method of claim 13 comprising causing transmission of the trigger signal (detected presence) to the aerosol delivery device over the proximity-based communication link to effect control of the aerosol delivery device in response thereto. 
Alternatively, the e-Cig may detect a presence of the previously connected smartphone (or vice-versa) for re-establishing communications.

18.  The method of claim 17 comprising causing transmission of the trigger signal (presence detected) to effect control of a sensory-feedback member (LED) of the aerosol delivery device to provide a user-perceptible feedback. 
[0052] The application ("app") that is provided by the smartphone 702 for interacting with the e-Cig 701 may include a variety of interfaces.  In one embodiment, the app may include a rendering of the e-Cig that may illustrate the components of the e-Cig.  The status of those components may be displayed on the app interface (e.g. battery level, e-Liquid level, LED color etc.).
 
19.  The method of claim 17 comprising causing transmission of the trigger signal to alter a locked state (re-establish communication) of the aerosol delivery device. 
 Alternatively, the e-Cig may detect a presence of the previously connected smartphone (or vice-versa) for re-establishing communications.

20.  The method of claim 17 comprising causing transmission of the trigger signal (presence detected or not detected) to disable the atomizer of the aerosol delivery device. 
The e-Cig may be locked to a specific user, thus helping to prevent misuse by unauthorized users such as minors.  This locking may be through a connection with a particular smartphone.

21.  The method of claim 17 comprising causing transmission of the trigger signal to the aerosol delivery device over the proximity-based communication link to enable the aerosol delivery device to alter a locked state (re-establish communication)  of the aerosol delivery device when the proximity-based communication link is broken, or based on a signal strength of the proximity-based communication link (when near again). 
 
22.  The method of claim 13, wherein the computing device is embodied as an electric beacon, and effecting the wireless, proximity-based communication link includes the electric beacon finding and pairing with the aerosol delivery device to establish the proximity-based communication link, and wherein causing transmission of the trigger signal includes causing transmission of the trigger signal when the electric beacon finds and pairs with the aerosol delivery device to establish the proximity-based communication link.  Note the the wireless connection is suggested by figure 12, which includes multiple communication linking means (e.g. Bluetooth)  wherein the computing device 702/703 acts as a beacon to pair with the aerosol device as claimed 
 
23.  The method of claim 22 comprising causing transmission of the trigger signal to alter a locked state of the aerosol delivery device. See claim 19 mutatis mutandis
 
24.  The method of claim 22 comprising causing transmission of the trigger signal to disable the atomizer of the aerosol delivery device. See claim 20 mutatis mutandis



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192A1) in view of Jones US 2002/00276350.
Peleg discloses the claimed invention except in reference to claim 
9.  The method of claim 5, wherein the at least one functional element of the 
aerosol delivery device is controlled based on a signal strength of the proximity-based communication link.  

Jones discloses a vapor dispenser controlled by wireless communication network wherein the least one functional element of the computing device is controlled based on a signal strength of the proximity-based communication link.   
Jones discloses specifically:
	In some embodiments, the controller 188 may receive wireless signals 
broadcasted by other devices within transmission range, determine if the 
signals are broadcasted by other scent diffusers 132, process the strength of 
the signals belonging to the other scent diffusers 132, and adjust scent 
diffusion based on the signal strength of other scent diffusers 132 that 
satisfy a predetermined signal strength threshold, as discussed in further 
detail with reference to at least FIG. 8.

It would have been obvious to one of skill in the art to modify the device of Peleg to include the augmented control option as discussed by Jones including the least one functional element of the computing device or the aerosol device is controlled based on a signal strength of the proximity-based communication link such that the benefits of the Jones location control can be afforded to the Peleg device. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        



tsc